SULLIVAN, J.
1. 923. PLEADINGS.
In action for injuries to plaintiff, struck by rear end of street ear while standing in safety zone, allegations that car did not stop in time to avoid accident, or that car was going at high rate of speed, or failure to ring gong, are not material; there being no allegation that there was any projection on rear, of car which might have produced injury.
2. 225. CHARGE OF COURT.
Failure to charge doctrine of last clear chance is not error where there is no allegation in petition to that effect and none claimed in record.
3. 829. NEGLIGENCE.
Doctrine of last clear chance does not apply to action for injuries -caused by collision between rear end of street car and plaintiff standing in safety zone.
4. 1115. STREET RAILWAYS.
Recovery for injuries resulting from collision between rear end of street car and plaintiff standing in safety zone cannot be based on failure of motorman to ring gong, where evidence showed that plaintiff saw street car approaching.
5. 225. CHARGE OF COURT.
In action for injuries to plaintiff when struck by rear end of street car, charge that plaintiff could not recover if front part of street car passed her in safety and she came in contact with it after that, held not error, in absence of showing of negligence in construction of car with respect to any projection.
6. 465. ERROR PROCEEDINGS.
Where facts on which assignment of error is based do not appear in record, assignment will not be considered.
(Levine, PJ., and Vickery, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.